UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4804


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE MCARTHUR MITCHELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge
(2:07-cr-01118-DCN-2)


Submitted:    March 17, 2009                 Decided:   March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Sean
Kittrell, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dwayne McArthur Mitchell pled guilty, pursuant to a

written    plea       agreement,         to     possession           of     a     firearm       and

ammunition      by    a    convicted         felon,      in   violation          of   18    U.S.C.

§§ 922(g)(1), 924(a)(2) (2006).                     The conditional plea preserved

Mitchell’s right to appeal the district court’s denial of his

motion    to    suppress.           Mitchell       was     sentenced        to    110      months’

imprisonment.             Counsel      for    Mitchell        has     filed       a   brief      in

accordance      with       Anders v.      California,          386        U.S.    738      (1967),

certifying that there are no meritorious grounds for appeal, but

questioning      whether      the      district       court     erred       in    denying       the

motion to suppress.           Mitchell was notified of his right to file

a supplemental pro se brief but has not done so.                                The Government

has   declined       to    file   a    reply       brief.       Finding          no   reversible

error, we affirm.

               This court reviews the factual findings underlying a

motion to suppress for clear error, and the legal determinations

de novo.       United States v. Wilson, 484 F.3d 267, 280 (4th Cir.

2007).     When evaluating the denial of a suppression motion, we

review    the     evidence        in    the        light      most    favorable            to   the

Government.          United States v. Uzenski, 434 F.3d 690, 704 (4th

Cir. 2006).

               With these standards in mind, and having reviewed the

transcript of the suppression hearing, we conclude the district

                                               2
court    did    not    err    in   denying       the   motion    to    suppress.      In

accordance with Anders, we have reviewed the record in this case

and have found no meritorious issues for appeal.                         We therefore

affirm the district court’s judgment.                    This court requires that

counsel inform Mitchell, in writing, of the right to petition

the Supreme Court of the United States for further review.                            If

Mitchell requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this      court   for     leave    to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Mitchell.       We dispense with oral argument because the facts and

legal    contentions         are   adequately      presented      in    the    materials

before   the     court   and       argument      would   not    aid    the    decisional

process.

                                                                                AFFIRMED




                                             3